In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                             No. 15-0829V
                                      Filed: December 29, 2015
                                             Unpublished

****************************
CARA CRISCIONE,                           *
                                          *
                     Petitioner,          *
      v.                                  *      Attorneys’ Fees and Costs; Stipulation;
                                          *      Special Processing Unit (“SPU”)
SECRETARY OF HEALTH AND                   *
HUMAN SERVICES,                           *
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Sarah Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On August 3, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act” or “Program”). Petitioner alleged that she suffered shoulder injuries caused in fact
by an influenza vaccine she received on October 7, 2014. On December 29, 2015, a
decision was issued awarding compensation to petitioner based on a proffer from
respondent.

       On December 29, 2015, the parties filed a Stipulation of Facts Concerning
Attorneys’ Fees and Costs. According to the stipulation, the parties stipulate to an
award of $16,017.72 for attorneys’ fees and costs. In compliance with General Order


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
#9, petitioner’s counsel represented that petitioner incurred no out-of-pocket expenses
in this case.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). Based on the reasonableness of petitioner’s request and the
lack of any objection by respondent, the undersigned GRANTS the request for approval
and payment of attorneys’ fees and costs.

      Accordingly, I award the total of $16,017.72 3 as a lump sum in the form of a
check jointly payable to petitioner and petitioner’s counsel, Maximillian Muller.

        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Chief Special Master




3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).

4Entry of judgment can be expedited by the filing of a joint notice renouncing the right to seek review.
See Vaccine Rule 11(a).